ACCEPTED
                                                                                          03-15-00581-CR
                                                                                                  8417338
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    12/31/2015 6:29:49 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                  03-15-00581-CR

 EX PARTE                                 §         IN THE
                                          §
                                          §         THIRD COURT
                                          §
 SAUL DE PAZ                              §         OF APPEALS


 APPELLANT’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF
                                                                       RECEIVED IN
                                                                 3rd COURT OF APPEALS
TO THE HONORABLE JUSTICES OF SAID COURT:                              AUSTIN, TEXAS
                                                                 12/31/2015 6:29:49 AM

      Now comes Saul De Paz, Appellant in the above styled      and JEFFREY
                                                                     numbered D. KYLE
                                                                          Clerk cause,

and moves this Court to grant an extension of time to file appellant's brief, pursuant

to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows

the following:

      1.     This case is on appeal from the 207th Judicial District Court of Comal
             County, Texas.

      2.     The case below was styled EX PARTE SAUL DE PAZ, and
             numbered C2015-1149X.

      3.     Appellant’s Writ of Habeas Corpus Seeking Release Due To Delay
             was denied on 9/3/2015.

      4.     Notice of appeal was given on 9/10/2015.

      5.     The clerk's record was filed on 10/16/2015; the reporter's record was
             filed on 10/12/2015.

      6.     The appeal was abated on 12/14/2015, and the trial court held a
             hearing on 12/17/2015 to determine whether Appellant still desired to
             prosecute the appeal, and whether counsel had abandoned the appeal.
             Findings and Recommendations are to be filed in this court on
             12/31/2015.
      7.    Appellant requests an extension of time to January 4, 2016.

      9.    One prior extension has been received in this cause.

      10.   Defendant is currently incarcerated for this case, as well as a “hold”
            for another county, and an immigration “detainer.”

      11.   Appellant relies on the following facts as good cause for the requested
            extension:
.
            Counsel was out of town for the Christmas holidays, and experienced
            unexpected limited internet access at her location, thus preventing her
            from accessing records and caselaw. Upon return, counsel has been
            working diligently on this brief, as well as assisting the trial court in
            drafting the findings ordered by this Court. With the New Year’s
            holiday and the coming weekend, counsel expects to have sufficient
            time to complete the brief and file it on Monday, January 4, 2016.


      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Brief, and for such other and

further relief as the Court may deem appropriate.


                                      Respectfully submitted,

                                      Schoon Law Firm, P.C.
                                      200 N. Seguin Avenue
                                      New Braunfels, Texas 78130
                                      Tel: (830) 627-0044
                                      Fax: (830) 620-5657
                                      susan@schoonlawfirm.com
                                      By: /s/ Susan Schoon
                                             Susan Schoon
                                             State Bar No. 24046803
                                             Attorney for Appellant
                        CERTIFICATE OF SERVICE

      This is to certify that on December 31, 2015 a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Comal

County, Texas by email to preslj@co.comal.tx.us.

                                     /s/ Susan Schoon
                                     Susan Schoon